- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 13, 2017 U.S. PREMIUM BEEF, LLC (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-115164 20-1576986 (Commission File Number) (I.R.S. Employer Identification No.) 12200 North Ambassador Drive Kansas City, Missouri 64163 (Address of principal executive offices) (Zip Code) (816) 713-8800 Registrant’s telephone, number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items under Sections 2 through 8 are not applicable and therefore omitted. Item 1.01 Entry into a Material Definitive Agreement. On June 13, 2017 U.S. PREMIUM BEEF, LLC, a limited liability company formed under the laws of the State of Delaware and COBANK, ACB (“CoBank”) entered into a “Amended and Restated Revolving Term Supplement” (the “Supplement”). The Supplement was executed on June 13, 2017. The Supplement amends certain provisions of the Master Loan Agreement entered into by CoBank and U.S. Premium Beef, LLC on July 26, 2011, as amended from time to time. The Supplement extends the term of the
